972 F.2d 340
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles JONES, Plaintiff-Appellant,v.James N. ROLLINS, Warden;  Pamela Sorensen, C.S.I.;  ElmanusHerndon, Commissioner;  Theodore Purnell, Shift Commander;James Pequise, CO IV;  Robert Anderson, CO III;  P. Brooks,Officer, CO II;  M. E. Battle, Officer, CO II;  J. Davis,Officer, CO II;  Sewall Smith, Assistant Warden,Defendants-Appellees.
No. 92-6459.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 4, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-90-1860-HM)
Charles Jones, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
Dismissed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Charles Jones appeals from the district court's order denying his motion to reconsider the magistrate judge's discovery order.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  Jones's motions to appoint counsel, to consolidate this case with Case Nos. 92-6415 and 926023, and to place this appeal in abeyance are denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED